DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-23 are pending as amended on 9/7/2022. 

Election/Restrictions
Claims 11-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election of Group I, claims 1-10, was made without traverse in the reply filed on 9/7/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preamble of independent claim 1 recites “a fabric or polymer production process…” (Claim 10 further limits claim 1 by specifying a type of fabric or polymer.) However, the final step recited in claim 1 requires producing fabric or polymer, OR, producing an intermediate product for the production of the fabric or polymer. It is unclear whether claim 1 would be satisfied by a process which meets the actively recited steps in claim 1 (of providing solar energy and using the energy to produce an intermediate product, e.g., adiponitrile, as recited in claim 2) but does NOT include a further step of reacting the intermediate product to produce a fabric or polymer, OR whether claim 1 would only be met by a process which ultimately produces a fabric or polymer. The scope of claims 2-8 and 10 is unclear for the same reasons set forth above. For examination purposes, claim 1 has been given its broadest reasonable interpretation, and will be considered satisfied by any process which includes the positively recited steps.
Additionally, claim 4 depends from claim 1, and refers to “the photovoltaic array…” However, there is no photovoltaic array recited in claim 1, and therefore, because the term as recited in claim 4 lacks antecedent basis, the scope of claim 4 is unclear. For examination purposes, the photovoltaic array recited in claim 4 has been interpreted as referring to a photovoltaic array as recited in claim 2. (Based on how claim 4 is amended to improve clarity, Applicant may wish to confirm that the scope of claim 4 differs from the scope of claim 3.) 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ghosh et al (US 2015/0196891).
Ghosh discloses a process for carrying out an organic reaction in a solar photo-thermochemical reactor utilizing solar energy [0001, 0043]. As shown in the reaction scheme in [0050], solar energy is utilized to supply energy (light, heat and agitation) to at least one solar thermochemical reactor. Given that they have two reactive groups (e.g., two bromo groups in entry 1, or a bromo and a nitro group in entry 3), the products disclosed by Ghosh in Table 4 are capable of being monomeric compounds, and can therefore be considered intermediate products for the production of a polymer, as presently recited. 

  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pletcher et al (Industrial Electrochemistry, Chapter 6: Organic electrosynthesis, pp 294-330, 1993).
As to claims 1 and 10, Pletcher teaches that the electrochemical route for the conversion of acrylonitrile to adiponitrile is a cathodic hydrodimerization (p 298, 6.1), and discloses that the hydrodimerization of acrylonitrile to adiponitrile is the one very large scale electrosynthetic process (paragraph bridging pp 297-298). Pletcher teaches that adiponitrile is a convenient intermediate to produce both hexamethylenediamine and adipic acid, which are the monomers utilized to manufacture Nylon 66 (p 298, 6.1). Pletcher discloses that cheap solar power would markedly improve the outlook for electrosynthetic processes (p 296, middle). 
However, Pletcher fails to specifically teach an electrosynthetic process of producing adiponitrile by using solar energy to supply energy to the electrochemical system. However, considering Pletcher’s disclosure that use of cheap solar power would markedly improve the outlook for electrosynthetic processes, it would have been obvious to the person having ordinary skill in the art to have utilized solar energy to provide power to (i.e., to supply energy to) the electrochemical system for producing adiponitrile (i.e., an intermediate product for the production of Nylon 6,6) disclosed by Pletcher.

Claim(s) 1-6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pletcher et al (Industrial Electrochemistry, Chapter 6: Organic electrosynthesis, pp 294-330, 1993) in view of Lynn (Electricity from Sunlight: An Introduction to Photovoltaics, 2010, John Wiley and Sons, pp 1-102) and Jin et al (WO 2016127934; English language equivalent US 2018/0041158 cited herein).
As to claims 1-4 and 10, Pletcher teaches that the electrochemical route for the conversion of acrylonitrile to adiponitrile is a cathodic hydrodimerization (p 298, 6.1), and discloses that the hydrodimerization of acrylonitrile to adiponitrile is the one very large scale electrosynthetic process (paragraph bridging pp 297-298). Pletcher teaches that adiponitrile is a convenient intermediate to produce both hexamethylenediamine and adipic acid, which are the monomers utilized to manufacture Nylon 66 (p 298, 6.1). 
Pletcher discloses that cheap solar power would markedly improve the outlook for electrosynthetic processes (p 296, middle). However, Pletcher fails to specifically teach using solar energy to supply energy to the electrochemical system. 
Lynn teaches that we are entering a new solar age, as we have been using up fossil fuels, and now must put huge effort into energy systems that use the Sun’s energy more directly. Lynn teaches that photovoltaics is an exciting new technology helping us towards a solar future (p 1). Lynn teaches that a PV module contains many series connected cells in order to raise the voltage to a more useful level than obtained by an individual solar cell (p 76), and modules are connected together in large numbers (to form arrays) to further increase the produced voltage (p 79). 
Jin teaches a photovoltaic-photothermal reaction complementary full spectrum solar utilization system as a new renewable energy technology [0001], which improves the utilization efficiency and practicability of solar energy [0010]. In particular, Jin teaches a partially transmissive photovoltaic cell which absorbs short wavelength solar energy (300-1000 nm, i.e., ultraviolet and visible radiation), and converts short wavelength solar energy into electric energy. The long wavelength solar energy (1000-4000 nm, i.e., infrared radiation) is transmitted by the photovoltaic cell [0020].
Considering Pletcher’s and Lynn’s disclosures, the person having ordinary skill in the art would have been motivated to utilize solar energy to supply energy to an electrochemical system in order to improve the outlook for the electrosynthetic process by utilizing renewable energy and reducing fossil fuel consumption. Considering Jin’s disclosure, the person having ordinary skill in the art would have been motivated to utilize energy derived from a system which improves the utilization efficiency of solar energy [0032, 0071]. It would have been obvious to the person having ordinary skill in the art, therefore, to have carried out the production of adiponitrile from acrylonitrile in an electrochemical system, as disclosed by Pletcher, by utilizing electricity generated from an array of photovoltaic cells which absorb visible and UV radiation and which transmit infrared radiation, as disclosed by Jin, in order to efficiently utilize the full spectrum of the solar energy [Jin, 0071]. 
As to claim 5, modified Pletcher suggests a process according to claims 1-4, as set forth above. Jin further teaches that a full spectrum concentrator is configured to concentrate full spectrum sunlight onto a surface of the photovoltaic cell (abstract), [0059], which corresponds to the presently recited step “wherein solar irradiation is concentrated in a solar concentrator…” Subsequently, after being transmitted through the photovoltaic cell, the solar irradiation (i.e., long wavelength sunlight) is concentrated to a photothermal reactor [0059, and figure 2], which corresponds to the presently recited step of being fed to a solar-thermochemical reactor. 
As to claim 6, modified Pletcher suggests a process according to claims 1-4, as set forth above. Jin discloses that, after being transmitted through the photovoltaic cell, the long wavelength sunlight is “concentrated to” a photothermal reactor [0059, and figure 2]. The photothermal reactor disclosed by Jin corresponds to a solar thermochemical reactor as presently recited. In order for solar radiation to be “concentrated to” a reactor, as disclosed by Jin, the solar concentration must occur in a solar concentrator. Therefore, Jin teaches a process wherein long wavelength sunlight (i.e., the part of the solar spectrum which is transmitted through the photovoltaic module) is concentrated to (i.e., concentrated in a solar concentrator and fed to) a photothermal (solar-thermochemical) reactor.

 Claim(s) 1 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peters et al (US 2011/0172475) in view of EESI (Environmental and Energy Study Institute, Issue Brief, Solar Thermal Energy for Industrial Uses, December 2011, https://www.eesi.org/files/solar_thermal_120111.pdf accessed 10/27/2022). 
Peters teaches a process for producing renewable chemicals [0015] which is environmentally sound [0020]. Peters teaches that renewable adiponitrile (ADN) can be hydrolyzed to form renewable adipic acid and/or reduced (hydrogenated) to form renewable hexamethylenediamine. The adipic acid and hexamethylene diamine can be polymerized together to form completely renewable nylon 6,6 [0138, 0154]. 
Peters differs from the methods recited in claim 1, claim 7 (hydrogenation of ADN), claim 8 (hydrolysis of ADN) and claims 9 and 10 (polymerization to form Nylon 6,6) because Peters fails to teach carrying out the hydrogenation, hydrolysis and polymerization reactions utilizing solar thermal energy, and therefore fails to teach that a solar-thermochemical reactor is used. 
EESI discloses that while many people associate solar energy with electricity-producing PV panels, solar can also be used for heating purposes for many types of industrial processes (first paragraph). Industry’s role as the largest consumer of energy, large heat requirements and heavy reliance on fossil fuels present tremendous opportunity for application of solar thermal technology (paragraph bridging first and second pages). EESI teaches that solar thermal collectors convert the sun’s rays directly into usable heat, which can be used for a variety of purposes spanning all sectors of industry (p 2, “solar: electricity or thermal”). EESI names several processes which do not require high temperatures and can easily benefit from flat plate and evacuated tube collectors, including hydrolyzing and polymerization (p 2, last full paragraph). 
Considering EESI’s disclosure, the person having ordinary skill in the art would have been motivated to utilize solar thermal collectors for heating reactions of renewable chemicals in order to reduce the consumption of fossil fuels needed to produce renewably-sourced products. In particular, given Peters’ stated goal of producing renewable chemicals in a manner which reduces environmental impact, the person having ordinary skill in the art would have been motivated to carry out any of the reactions disclosed by Peters in reactors heated using solar thermal collectors, as disclosed by EESI, in order to reduce the overall environmental impact of the process. It would have been obvious to the person having ordinary skill in the art, therefore, to have hydrolyzed ADN to form renewable adipic acid, and/or reduced (hydrogenated) ADN to form renewable hexamethylenediamine, and/or polymerized adipic acid and hexamethylene diamine to form renewable nylon 6,6, as disclosed by Peters, utilizing solar thermal collectors, as taught in EESI, to provide heat to Peters’ reactions, thereby arriving at process(es) where a solar-thermochemical reactor is used, as presently recited.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346. The examiner can normally be reached Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL KAHN/           Primary Examiner, Art Unit 1766